Citation Nr: 1030256	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  00-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to April 1968.  The 
Veteran also had three months and 27 days of prior service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in which the RO denied the Veteran's claims for an 
increased rating for multiple, corneal scars, bilateral eyes with 
a traumatic cataract left eye; an increased rating for residuals 
of a shell fragment wound of the right leg (Muscle Group XI); 
service connection for arthritis of the shoulders, hands, knees, 
feet and toes, as secondary to service connected disabilities; 
and service connection for fungal infection of the toes of both 
feet as secondary to Agent Orange exposure.

In a March 2001 decision, the Board denied the Veteran's claim 
for an increased rating for residuals of a shell fragment wound 
of the right leg (Muscle Group XI) and remanded the claims for an 
increased rating for multiple, corneal scars, bilateral eyes with 
a traumatic cataract left eye; service connection for arthritis 
of the shoulders, hands, knees, feet and toes, as secondary to 
service connected disabilities; and service connection for fungal 
infection of the toes of both feet as secondary to Agent Orange 
exposure.  

The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  An August 2002 Joint Motion for 
Remand (JMR) requested that the Board decision be vacated and 
remanded as to the issue of an increased rating for residuals of 
a shell fragment wound of the right leg.  An August 2002 Court 
order granted the joint motion, and the case was returned to the 
Board.

Beginning in December 2002, the Board undertook additional 
development of the record on the issue of an increased rating for 
residuals of a shell fragment wound of the right leg, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  The development has 
been completed.  However, the regulation permitting Board 
development was invalidated by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In view of this, the issue of an increased rating for residuals 
of a shell fragment wound of the right leg was remanded by the 
Board in August 2003 for the RO to comply with the notice and 
duty to assist requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) and to readjudicate the claim taking into account 
all evidence received since the statement of the case.  The 
requested development having been completed, the case was then 
once again before the Board for appellate consideration.

However, in November 2004, while the Board proceeded to decide 
the issue of entitlement to an increased rating for residuals of 
a shell fragment wound of the right leg, it determined that 
further notice and development was required for the remaining 
issues on appeal and remanded those issues pursuant to the VCAA.

An Order of the Court, dated in January 2005, reflects the 
dismissal of the Veteran's appeal as to the issue of entitlement 
to an increased rating for residuals of a shell fragment wound of 
the right leg.

In an October 2006 decision, the Board denied the claim for 
service connection for arthritis of the shoulders, hands, knees, 
feet and toes, as secondary to service connected disabilities, 
and remanded the issues of entitlement to an increased rating for 
multiple, corneal scars, bilateral eyes, and entitlement to 
service connection for fungal infection of the toes of both feet 
as secondary to Agent Orange exposure, for evidentiary and 
procedural considerations.  

In a May 2008 decision, the Board denied the issue of entitlement 
to service connection for fungal infection of the toes of both 
feet as secondary to Agent Orange exposure, and remanded the 
issue of an increased rating for multiple, corneal scars, 
bilateral eyes with a traumatic cataract left eye.  

The matter of an increased rating for multiple, corneal scars, 
bilateral eyes with a traumatic cataract left eye is now ready 
for appellate review.  

The issues of entitlement to nonservice-connected pension 
with aid and attendance benefits, service connection for 
colon cancer as due to exposure to herbicides, service 
connection for degenerative arthritis in both knees, an 
increased rating for post-traumatic stress disorder 
(PTSD), and the reopening of claims for service connection 
for shell fragment wound of the right leg and fungal 
infection of the toes of both feet, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's multiple corneal scars, bilateral eyes, with a 
traumatic cataract of the left eye, has resulted in only light 
perception the left eye with corrected distance vision in the 
right eye of 20/20, with no more than 4 diopters of spherical 
correction between the two eyes, field vision of the left eye 
with an average contraction to 35 degrees, and field vision of 
the right eye with an average contraction to 50 degrees.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for 
the service-connected multiple corneal scars, bilateral eyes, 
with a traumatic cataract of the left eye, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7. 4.84a, Diagnostic Code 6009 (2007); codified as 
revised at 38 C.F.R. § 4.79 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 
3.326. 

VCAA letters dated in January 2000 and November 2006, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was subsequently 
provided adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the claimant. 

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The VCAA notices along with the statement of the 
case (SOC) and SSOC provided information to the claimant relevant 
to the specific pertinent diagnostic codes.  Also, in addition, 
the section entitled "How VA Determines the Disability Rating," 
specifically cited to the impact on employment and described the 
types of evidence which would support the claim.  The claimant 
was also told that disability rating range from zero to 100 
percent based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In this case, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and as such, the 
essential fairness of the adjudication process was not affected.  
The claimant was provided VCAA notification and had knowledge in 
that regard.  As further noted below, VA has obtained all 
relevant evidence.  Thus, even though the initial VCAA notice 
came after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, any 
prejudice due to such error has been overcome in this case by the 
following: (1) based on the communications sent to the claimant 
over the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the United States Court of Appeals for Veterans Claims 
("the Court") to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected disability since the claimant was last examined.  
38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
These examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, "it is difficult to discern what additional guidance 
VA could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that 
"the VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Pertinent to the appeal period, there are several VA examinations 
and annual optometry evaluations.  

In June 2001, the Veteran was afforded a VA examination.  Visual 
evaluation revealed that the vision in the right eye uncorrected 
was 20/100 near, 20/30 far.  The vision in the right eye 
corrected was 20/20 near and 20/20 far.  Vision in the left eye 
uncorrected was a little less than 12 meters near, 20/600 at two 
feet which is the equivalent of 20/6,000.  Left eye corrected was 
the same as uncorrected.  With regard to diplopia, the Veteran 
suppressed on the red lens test, indicating an amblyopic 
condition.  Intraocular pressure was normal.  Slit lamp 
examination was performed to determine if there was any residual 
of the explosion or trauma to his eyes and it was noted that he 
had extensive scarring all over both corneas.  He had 
approximately four to five scars, minor in nature, out of the 
visual axis in the right eye.  He had approximately five or so 
scars on various spots within the cornea of the left eye.  He 
also had a hypermature cataract in his left eye.  Dilated fundus 
examination noted that the Veteran did have some decreased pallor 
in the left eye.  The right eye was normal.  The opacity blocked 
most of the view of the superior retina.  The diagnosis was 
traumatic cataract in the left eye.  The examiner did not think 
that there had been a significant change since the original 
rating.  

In April 2003, the Veteran underwent an optometry visit.  
Corrected vision on the right was 20/20 and on the left was 
5/300.  The diagnosis was traumatic cataract in the left eye; 
optic atrophy secondary to the trauma leading to severe visual 
acuity decrease; corneal scarring of both eyes; and presbyopia.  
In July 2003, the Veteran underwent another optometry appointment 
at which time he received glasses for his presbyopia.  In April 
2004, the Veteran underwent an optometry visit.  Corrected vision 
on the right was 20/20 and on the left, hand motions were 
recognized.  The diagnosis was traumatic cataract in the left 
eye; corneal scarring of both eyes; and presbyopia.  In April 
2006, the Veteran underwent an optometry visit.  Corrected vision 
on the right was 20/20 and on the left, hand motions were 
recognized.  The diagnosis was loss of vision due to traumatic 
cataract in the left eye; corneal scarring of both eyes; 
Meibomian gland dysfunction including symptoms of ocular 
discomfort and blurred vision; and presbyopia.  

In January 2007, the Veteran was afforded a VA examination.  
Visual evaluation revealed that the vision in the right eye 
uncorrected was 20/50+2 on far vision, corrected to 20/20.  On 
near vision, uncorrected was 20/100 and corrected was 20/25.  
Vision in the left eye uncorrected was 10/700 on far vision, 
corrected to 10/700.  On near vision, the examiner was unable to 
test the visual acuity.  The examiner noted that the visual 
acuity in this eye was less than 5/200.  The Veteran was able to 
detect motion at 3 feet and could count fingers.  Scotoma was 
present in the left eye and was centrally located.  The entire 
field was depressed, the examiner was unable to quantitate.  The 
examiner indicated that the Veteran had corneal scarring in both 
eyes as well as a traumatic cataract and optic nerve atrophy in 
the left eye.  

In August 2008, the Veteran underwent an optometry visit.  
Corrected vision on the right was 20/20 and on the left, light 
perception was recognized.  

In October 2009, the Veteran was afforded a VA examination.  
Visual evaluation revealed that the vision in the right eye 
uncorrected was 20/50+2 on far vision, corrected to 20/20.  On 
near vision, uncorrected was 20/200 and corrected was 20/30+2.  
Vision in the left eye uncorrected and corrected on both near and 
far were light perception only.  Slit lamp testing was completed 
and revealed pingueleculas and multiple stromal scars in both 
eye.  The left iris had an irregular border and correctopia 
pulling to 11 o'clock.  The left lens showed evidence of a 
traumatic cataract.  The right lens was positive for nuclear 
sclerosis.  There were also peripheral hemorrhages in the 
inferior and superior of the right eye.  Field of vision testing 
of the left eye revealed average contraction to 35 degrees.  The 
equivalent visual acuity is 20/70.  The right eye had an average 
concentric contraction to 50 degrees.  The equivalent visual 
acuity is 20/50.  The examiner noted that there was no more than 
4 diopters of spherical correction between the two eyes.  The 
examiner also noted that there were no periods of incapacitation.  

The Veteran has been assigned a 30 percent rating under 
Diagnostic Code 6009.  During the course of the appeal, VA issued 
changes with respect to the criteria for rating eye disabilities.  
Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543-66554 
(2008).  However, those changes only applied to claims for 
benefits received by VA on or after December 10, 2008.  (codified 
as revised at 38 C.F.R. §§ 4.75 - 4.79, Diagnostic Codes 6000 - 
6091 (2009)).  Because the Veteran's claim was received prior to 
that date, the regulatory changes are not applicable to the 
Veteran's claim.

According to 38 C.F.R. § 4.84a, Diagnostic Code 6000 in effect 
prior to December 10, 2008, ratings for unhealed eye injuries and 
other diseases of the eyes listed in Diagnostic Codes 6000 
through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, and 
detachment of the retina) are to be rated from 10 to 100 percent 
under the criteria for impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during active 
pathology.

Ratings on account of visual impairments considered for service 
connection are, when practicable, to be based only on examination 
by specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance and 
near, with record of the refraction, in addition to the use of a 
Snellen's test type or its equivalent.  Mydriatics should be 
routine, except when contraindicated, while funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be the 
basis of rating, except in cases of keratoconus in which contact 
lenses are medically required.  Also, if there exists a 
difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will be 
taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  38 
C.F.R. § 4.75.

As noted, in this case, there was no more than 4 diopters of 
spherical correction between the two eyes.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a, Table V.

For impairment of visual acuity, a 30 percent rating is warranted 
for blindness in one eye, having only light perception, and 
vision in the other eye measured as 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6070.  A 40 percent rating is warranted for 
blindness in one eye, having only light perception, and vision in 
the other eye measured as 20/50 or for anatomical loss of one eye 
and vision in the other eye measured as 20/40.  38 C.F.R. § 
4.84a, Diagnostic Codes 6066, 6069.  The best distant vision 
obtainable after correction by glasses will be the basis for the 
rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an enucleation 
or serious cosmetic defect added to the total loss of vision.  38 
C.F.R. § 4.80.

In this case, the Veteran has only light perception in his left 
eye.  However, his right eye vision, corrected on distance, has 
consistently been 20/20.  Therefore, since his right eye vision, 
corrected on distance, is not 20/50 or worse, he does not meet 
the criteria for a higher rating on the basis of his visual 
acuity.  

Field of vision testing of the left eye revealed average 
contraction to 35 degrees.  The equivalent visual acuity is 
20/70.  Prior testing had revealed that the field of vision in 
the left eye was totally depressed.  The right eye had an average 
concentric contraction to 50 degrees.  The equivalent visual 
acuity is 20/50.  A higher rating based on impairment of field 
vision is warranted when there is bilateral field of vision 
impairment to 30 degrees, but not to 5 degrees (50 percent); 
bilateral field vision impairment to 15 degrees, but not to 5 
degrees (70 percent); or bilateral field of vision impairment 
with concentric contraction to 5 degrees.  None of these criteria 
are met so that a higher rating could be awarded.  In addition, 
while the Veteran has a unilateral scotoma in his left eye, the 
maximum rating is 10 percent, less than his currently assigned 
rating.  

In light of these findings, an increased rating greater than 30 
percent for multiple corneal scars, bilateral eyes, with a 
traumatic cataract of the left eye, is not warranted at any time 
during the pendency of the appeal.  The Veteran has only light 
perception the left eye.  However, corrected visual acuity in the 
right eye was measured repeatedly as correctable to 20/20.  
Although his uncorrected vision in that eye is worse, there was 
no more than 4 diopters of spherical correction between the two 
eyes, so the corrected vision must be used.  Further, as noted, 
his field vision impairment does not meet the criteria for a 
higher rating.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, preponderance of 
the evidence is against a rating in excess of 30 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's eye disabilities 
with the established criteria found in the rating schedule for 
such disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above.

Additionally, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record does 
not show that the Veteran has required frequent hospitalizations 
for his disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  It was 
also noted that periods of incapacitation were not shown.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Moreover, 
there is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased rating for the service-connected multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, is 
denied.  


REMAND

In a May 2006 rating decision, entitlement to a TDIU was denied.  
A notice of disagreement was received the next month.  As such, a 
statement of the case must be issued.  

The failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  As noted in 
the introductory portion of this decision, certain issues have 
been raised, but not adjudicated by the RO, including an 
increased rating matter.  

The issue of a TDIU is a component of claims for increased 
ratings, to include the newly raised issue.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453- 54 (2009).  Thus, the AOJ should 
take into consideration the development and completion of the 
raised increased rating issue, prior to the issuance of the SOC 
on the TDIU issue.  

Accordingly, this matter is REMANDED for the following action:

The Veteran should be sent an SOC addressing the 
issue of entitlement to TDIU in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the Veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


